10/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0186



                                 No. DA 21-0186

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DONALD RAY SAGE,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including November 13, 2022, within which to prepare, file, and serve its

response brief.




KFS                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October 4 2022